YETKA, Justice
(dissenting).
I dissent.
First, I believe this petition for further review was improvidently granted. The case is neither of statewide significance nor likely to be precedent in other cases. Minn.Stat. § 480A.10, subd. 2 (1984). On this basis alone, we should affirm the court of appeals. Furthermore, I find that the court of appeals’ decision was legally correct.
The policy contains the following provisions in its definition section:
DEFINITIONS — The following definitions apply to this policy.
1. The words you and your refer to the person or persons named in the Declarations and your spouse if a resident of your household.
* * * * * *
6. Insured:
a. Insured means you and, if residents of your household, your relatives and any other person under the age of 21 in your care or in the care of your resident relatives.
* # # * * #
c. If you die while insured under this policy, your protection passes to your legal representative or other person having proper, temporary custody of covered property. However, this person or your legal representative is an insured only with respect to insurance on covered property and legal liability arising out of the property. * * *
d. Each person listed above is a separate insured under this policy, but this does not increase our limit of liability under this policy.
(Emphasis in original.)
It seems clear to me that, under the plain meaning of the policy, each person listed is a separate insured. As the court of appeals stated, section 6.c. applies whenever a separate insured dies and, therefore, Michelle Ziebarth appears to be covered for the death of Alois Fischer.
The language is, at least, ambiguous. In interpreting insurance policies, an ambiguity is to be interpreted against the drafter of the policy. Nordby v. Atlantic Mutual Insurance Co., 329 N.W.2d 820, 822 (Minn.1983). The reason for this ancient rule is obvious: the company drafts the policy and should be able to describe coverage in clear and simple terms. See G. Couch, Cyclopedia of Insurance Law § 15.-74 (1984); R. Keeton, Basic Text on Insurance Law § 6.3(a) (1971). If a policy is drafted ambiguously, it should be interpreted to extend coverage to the insured if the result was within the reasonable expectations of the insured. Atwater Creamery Co. v. Western National Mutual Insurance Co., 366 N.W.2d 271 (Minn.1985).
Here, a strong case for coverage can be made on the basis of the plain meaning of the policy and a still stronger case on the basis of ambiguity. Thus, I would affirm the court of appeals.